                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF OKLAHOMA

                                                                 MDL No. 6:20-2977-RJS-CMR

IN RE: BROILER CHICKEN GROWER                                    Hon. Robert J. Shelby
ANTITRUST LITIGATION
                                                                 Hon. Cecilia M. Romero



                         JOINT STIPULATION AND PROPOSED ORDER

         Plaintiffs1 and Defendants2, through their respective undersigned counsel, are pleased to

inform the Court that the Parties have reached the following agreement to avoid a dispute regarding

the production of so-called “downstream” materials concerning Defendants’ sales of broiler

chicken:

1. Plaintiffs will defer at this time their requests for the production of downstream (i.e., broiler

    sales) data and documents (e.g., as called for in response to RFPs Nos. 4, 17, and 21 (to Perdue)

    and Nos. 5, 18, and 22 (to Tyson and Pilgrim’s); Nos. 4, 16, 20, and 21 (to Sanderson and

    Koch)).

2. Each Defendant will inform Plaintiffs by July 29, 2021 (two weeks after the deadline set by

    the Court for the amendment of pleadings), whether: (1) the Defendant’s expert(s) intend to

    rely on downstream data and documents and/or offer opinions based on downstream issues, or




1
  “Plaintiffs” includes Haff Poultry, Inc., Nancy Butler, Johnny Upchurch, Jonathan Walters, Myles Weaver,
Melissa Weaver, Marc McEntire, Karen McEntire, and Mitchell Mason on behalf of themselves and all others
similarly situated, as well as all other named plaintiffs in any of the underlying actions that comprise this MDL.
2
  “Defendants” includes Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc., and Tyson Poultry, Inc.
(collectively, “Tyson”); Pilgrim’s Pride Corporation (“Pilgrim’s”); Perdue Foods, LLC (“Perdue”); Sanderson
Farms, Inc., Sanderson Farms, Inc. (Foods Division), Sanderson Farms, Inc. (Processing Division), and Sanderson
Farms, Inc. (Production Division) (“Sanderson”); and Koch Foods, Inc. and Koch Meat Co., Inc. (doing business as
Koch Poultry Co.) (“Koch”).
   (2) the Defendant otherwise intends to make use of downstream data or documents in their

   defense of this action.

3. In the event Plaintiffs move for leave to amend their complaint after July 15, 2021, and the

   Court grants such relief, each Defendant shall have fourteen (14) days from the filing of each

   amended complaint to inform Plaintiffs whether it or its expert(s) intends to rely on or make

   use of downstream data or documents.

4. If all Defendants advise Plaintiffs that neither their experts nor the Defendants intend to rely

   on or make use of downstream data or documents by the applicable deadline contemplated in

   paragraphs (2) and (3), no further production will be required from any Defendant in response

   to requests for the production of downstream data and documents (e.g., as called for in response

   to RFPs Nos. 4, 17, and 21 (to Perdue) and Nos. 5, 18, and 22 (to Tyson and Pilgrim’s); Nos.

   4, 16, 20, and 21 (to Sanderson and Koch)). If any Defendant advises Plaintiffs that its expert(s)

   or the Defendant intends to rely on or make use of downstream data or documents by the

   applicable deadline contemplated in paragraphs (2) and (3), the Defendants will meet and

   confer with Plaintiffs promptly and in good faith to agree on the timing and scope of production

   of downstream data and documents.

5. If all Defendants advise Plaintiffs that neither their expert(s) nor any of the Defendants intend

   to rely on or make use of downstream data or documents by the applicable deadline

   contemplated in paragraphs (2) and (3), then the parties do not intend to argue or present

   evidence to the Court or jury regarding procompetitive effects and anticompetitive effects in

   the downstream market, and the parties agree that (A) Plaintiffs and their expert(s) will not

   argue or present evidence to the Court or jury that downstream market effects support

   Plaintiffs’ claims or damages or attack Defendants or their expert analyses based on their
   purported failure to consider downstream market effects; and (B) Defendants will not argue or

   present evidence to the Court or jury that attack Plaintiffs’ claims or expert analyses based on

   a purported failure to consider downstream market effects. Downstream data or documents for

   purposes of this stipulation includes downstream data or documents from any Party, third party,

   public entity, or other source.



Dated: April 12, 2021                           Respectfully submitted,

Gary I. Smith, Jr.*                                 /s/ J. Douglas Baldridge
HAUSFELD LLP                                     J. Douglas Baldridge*
325 Chestnut Street, Suite 900                   Lisa Jose Fales*
Philadelphia, PA 19106                           Kristin M. Koger*
Telephone: (215) 985-3270                        VENABLE, LLP (DC)
Facsimile: (215) 985-3271                        600 Massachusetts Ave, NW
Email: gsmith@hausfeld.com                       Washington, DC 20001
                                                 202-344-4264
Michael D. Hausfeld*                             Fax: 202-344-8300
James J. Pizzirusso*                             jbaldridge@venable.com
Melinda R. Coolidge*                             ljfales@venable.com
HAUSFELD LLP                                     kmkoger@venable.com
888 16th Street, NW, Suite 300
Washington, DC 20006                             Leonard L. Gordon*
Telephone: (202) 540-7200                        VENABLE, LLP (NY)
Facsimile: (202) 540-7201                        1270 Ave of the Americas, 24th Flr
Email: mhausfeld@hausfeld.com                    New York, NY 10020
Email: jpizzirusso@hausfeld.com                  212-370-6252
Email: mcoolidge@hausfeld.com                    Fax: 212-307-5598
                                                 lgordon@venable.com
Samantha S. Derksen*
HAUSFELD & CO. LLP                               Mark K. Stonecipher, OBA # 10483
12 Gough Square                                  FELLERS SNIDER BLANKENSHIP BAILEY
London, EC4A 3DW                                 & TIPPENS (OKC)
Telephone: +44 (0)20 7665-5000                   100 N Broadway, Ste 1700
Email: sderksen@hausfeld.com                     Oklahoma City, OK 73102
                                                 405-232-0621
Kimberly A. Fetsick*                             Fax: 405-232-9659
HAUSFELD LLP                                     mstonecipher@fellerssnider.com
33 Whitehall Street, 14th Floor
New York, NY 10004                               Counsel for Defendant Perdue Foods, LLC
Telephone: (646) 357-1100
Facsimile: (212) 202-4322                         /s/ Carrie C. Mahan
Email: kfetsick@hausfeld.com              Carrie C. Mahan*, DC Bar #459802
                                          Christopher J. Abbott*, DC Bar #1014487
Daniel J. Walker*                         Robert A. Dahnke*, DC Bar #230583
BERGER MONTAGUE PC                        WEIL GOTSHAL & MANGES, LLP (DC)
2001 Pennsylvania Avenue, NW, Suite 300   2001 M Street, NW, Ste 600
Washington, DC 20006                      Washington, DC 20036
Telephone: (202) 559-9745                 Tel: 202-682-7000
Email: dwalker@bm.net                     Fax: 202-857-0940
                                          carrie.mahan@weil.com
Eric L. Cramer*                           christopher.abbott@weil.com
Patrick F. Madden*                        robert.dahnke@weil.com
BERGER MONTAGUE PC
1818 Market Street, Suite 3600            Larry D. Ottaway, OK Bar #6816
Philadelphia, PA 19103                    Amy Sherry Fischer, OK Bar #16651
Telephone: (215) 875-3000                 FOLIART HUFF OTTAWAY &
Facsimile: (215) 875-4604                 BOTTOM
Email: ecramer@bm.net                     201 Robert S. Kerr. Ave., 12th Floor
Email: pmadden@bm.net                     Oklahoma City, OK 73102
                                          Tel: 405-232-4633
Co-Lead Counsel for Plaintiffs and the    Fax: 405-232-3462
Proposed Class                            larryottaway@oklahomacounsel.com
                                          amyfischer@oklahomacounsel.com
M. David Riggs
Donald M. Bingham                         Counsel for Pilgrim’s Pride Corporation
Kristopher Koepsel
RIGGS ABNEY NEAL TURPEN ORBISON &
LEWIS                                       /s/ Rachel J. Adcox
502 West Sixth Street                     Rachel J. Adcox*
Tulsa, OK 74119                           Bradley D. Justus*
Telephone: (918) 699-8914                 Carmel R. Arikat*
Facsimile: (918) 587-9708                 AXINN, VELTROP & HARKRIDER LLP
Email: driggs@riggsabney.com              950 F Street, NW
Email: don_bingham@riggsabney.com         Washington, DC 20004
Email: Email: kkoepsel@riggsabney.com     Tel: (202) 912-4700
                                          Fax: (202) 912-4701
William A. Edmondson (OBA No. 2628)       radcox@axinn.com
RIGGS ABNEY NEAL TURPEN ORBISON &         bjustus@axinn.com
LEWIS                                     carikat@axinn.com
528 N.W. 12th Street
Oklahoma City, OK 73103                   John D. Harkrider*
Telephone: (405) 843-9909                 Kail J. Jethmalani*
Facsimile: (405) 842-2913                 AXINN, VELTROP & HARKRIDER LLP
Email: dedmondson@riggsabney.com          114 W 47th Street New York, NY 10036
                                          Tel: 212-728-2200
Liaison Counsel for Plaintiffs and the    Fax: 212-728-2201
Proposed Class                            jharkrider@axinn.com
                                         kjethmalani@axinn.com
Larry D. Lahman (OBA No. 5166)
Roger L. Ediger (OBA 19449)              Michael Burrage, OBA #1350
MITCHELL DECLERK, PLLC                   Patricia Sawyer, OBA #30712
202 West Broadway Avenue                 WHITTEN BURRAGE
Enid, OK 73701                           512 N. Broadway Ave., Suite 300
Telephone: (580) 234-5144                Oklahoma City, OK 73102
Facsimile: (580) 234-8890                Tel: 405-516-7800
Email: ldl@mdpllc.com                    Fax: 405-516-7859
Email: rle@mdpllc.com                    mburrage@whittenburragelaw.com
                                         psawyer@whittenburragelaw.com
Vincent J. Esades*
HEINS MILLS & OLSON, PLC                 Counsel for Defendants Tyson Foods, Inc.,
310 Clifton Avenue                       Tyson Chicken, Inc., Tyson Breeders, Inc.,
Minneapolis, MN 55403                    Tyson Poultry, Inc.
Telephone: (612) 338-4605
Facsimile: (612) 338-4692                 /s/ Daniel E. Laytin, P.C.
Email: vesades@heinsmills.com            Daniel E. Laytin, P.C.*
                                         Christa C. Cottrell, P.C.*
Warren T. Burns*                         Stacy Pepper*
BURNS CHAREST, LLP                       Kate Guilfoyle*
900 Jackson Street, Suite 500            KIRKLAND & ELLIS LLP
Dallas, TX 75202                         300 North LaSalle Street
Telephone: (469) 904-4550                Chicago, IL 60654
Facsimile: (469) 444-5002                (312) 862-2000
Email: wburns@burnscharest.com           Fax: (312) 862-2200
                                         dlaytin@kirkland.com
Gregory L. Davis*                        ccottrell@kirkland.com
DAVIS & TALIAFERRO, LLC                  stacy.pepper@kirkland.com
7031 Halcyon Park Drive Montgomery, AL   kate.guilfoyle@kirkland.com
36117
Telephone: (334) 832-9080                 /s/ James Wesley S. Pebsworth
Facsimile: (334) 409-7001                James Wesley S. Pebsworth, OBA No. 30900
Email: gldavis@knology.net               GABLEGOTWALS
                                         1100 ONEOK Plaza
Charles D. Gabriel*                      100 West Fifth Street, Suite 1100
CHALMERS & ADAMS LLC                     Tulsa, OK 74103-4217
North Fulton Satellite Office            (918) 595-4800
5755 North Point Parkway, Suite 251      (918) 595-4990 (fax)
Alpharetta, GA 30022                     wpebsworth@gablelaw.com
Telephone: (678) 735-5903
Facsimile: (678) 735-5905                Counsel for Sanderson Farms, Inc.,
Email: cdgabriel@cpblawgroup.com         Sanderson Farms, Inc. (Foods Division),
                                         Sanderson Farms, Inc. (Processing
Larry S. McDevitt*                       Division), and Sanderson Farms, Inc.
David M. Wilkerson*                      (Production Division)
VAN WINKLE LAW FIRM                           /s/ Scott W. Pedigo
11 North Market Street Asheville, NC 28801   Scott W. Pedigo* (Admitted in Colorado) (MS
Telephone: (828) 258-2991                    Bar No. 10735)
Facsimile: (828) 257-2767                    Amy L. Champagne* (MS Bar No. 102447)
Email: lmcdevitt@vwlawfirm.com               Samuel D. Gregory* (MS Bar No. 104563)
Email: dwilkerson@vwlawfirm.com              BAKER, DONELSON, BEARMAN,
                                             CALDWELL & BERKOWITZ, PC
Harlan Hentges (OBA No. 17911)               100 Vision Drive, Suite 400
HENTGES & ASSOCIATES, PLLC                   Jackson, MS 39211
102 East Thatcher Street                     T: (601) 351-2400
Edmond, OK 73034                             F: (601) 351-2424
Telephone: (405) 340-6554                    spedigo@bakerdonelson.com
Facsimile: (405) 340-6562                    achampagne@bakerdonelson.com
Email: harlan@organiclawyers.com             sdgregory@bakerdonelson.com

John C. Whitfield*                           John G. Calender** (DC Bar No. 939124)
Caroline R. Taylor*                          BAKER DONELSON BEARMAN
WHITFIELD BRYSON & MASON, LLP                CALDWELL & BERKOWITZ, PC
19 North Main Street                         901 K Street NW, Ste 900
Madisonville, KY 42431                       Washington, DC 20001
Telephone: (270) 821-0656                    T: (202) 508-3474
Facsimile: (270) 825-1163                    F: (202) 220-2274
Email: john@wbmllp.com                       jcalendar@bakerdonelson.com
Email: caroline@wbmllp.com
                                             Russell W. Gray* (TN Bar No. 16120)
J. Dudley Butler*                            Clinton P. Sanko* (TN Bar No.023354)
BUTLER FARM & RANCH LAW GROUP,               BAKER DONELSON BEARMAN
PLLC                                         CALDWELL & BERKOWITZ, PC
499-A Breakwater Drive                       633 Chestnut Street, Suite 1900
Benton, MS 39039                             Chattanooga, TN 37450
Telephone: (662) 673-0091                    T: (423)756-2010
Facsimile: (662) 673-0091                    F: (423)756-3447
Email: jdb@farmandranchlaw.com               rgray@bakerdonelson.com
                                             csanko@bakerdonelson.com

Daniel M. Cohen*                             JOHN R. WOODARD, III, OBA # 9853
CUNEO GILBERT & LADUCA, LLP                  COFFEY, SENGER & MCDANIEL PLLC
4725 Wisconsin Ave., NW                      4725 East 91st Street, Suite 100
Suite 200                                    Tulsa, Oklahoma 74137
Washington, DC 20016                         T:(918)292-8787
Telephone: (202)789-3960                     F: (918)292-8788
Facsimile: (202)789-1813                     John@csmlawgroup.com
Danielc@cuneolaw.com
                                             **Application for admission Forthcoming
David S. Muraskin*                           * admitted pro hac vice
PUBLIC JUSTICE, PC
1620 L Street NW, Suite 630           Attorneys for Defendants Koch Foods, Inc.
Washington, DC 20036                  and Koch Meat Co., Inc. d/b/a Koch Poultry
Telephone: (202) 861-5245             Co.
Facsimile: (202) 232-7203
Email: dmuraskin@publicjustice.net

Kellie Lerner*
Matthew J. Geyer*
ROBINS KAPLAN, LLP
399 Park Avenue, Suite 3600
New York, NY 10022
Telephone: (212) 980-7400
Facsimile: (212) 980-7499
Email: KLerner@RobinsKaplan.com

Aaron Sheanin*
ROBINS KAPLAN, LLP
2440 West El Camino Real, Suite 100
Mountain View, CA 94040
Telephone: (650) 784-4040
Facsimile: (650) 784-4041
Email: ASheanin@RobinsKaplan.com

M. Stephen Dampier*
DAMPIER LAW FIRM
55 North Section Street
P.O. Box 161
Fairhope, AL 36532
Telephone: (251) 929-0900
Facsimile: (251) 929-0800
Email: dampier.steve@gmail.com

Michael L. Silverman*
ROACH LANGSTON BRUNO LLP
205 North Michigan Ave., Suite 810
Chicago, Ill 60601
msilverman@rlbfirm.com

Grant L. Davis*
Thomas C. Jones*
Timothy Gaarder*
Thomas E. Ruzicka, Jr.*
DAVIS BETHUNE & JONES, LLC
1100 Main St, Ste 2930
Kansas City, MO 64105
816-421-1600
Email: gdavis@dbjlaw.net
Email: tgaarder@dbjlaw.net
Email: tjones@dbjlaw.net
Email: truzicka@dbjlaw.net

Robert Bonsignore, Esq.
BONSIGNORE, PLLC 3771
Meadowcrest Drive
Las Vegas, NV 89121
781-350-0000
Email: rbonsignore@classactions.us

Additional Class Counsel for Plaintiffs and
the Proposed Class

* admitted pro hac vice


APPROVED AND SO ORDERED.

DATED:                                        ___________________________
                                              Honorable Robert J. Shelby
                                              United States District Judge
